Exhibit 10.1

 

THE SECURITIES OFFERED INVOLVE A HIGH DEGREE OF RISK AND MAY RESULT IN THE LOSS
OF YOUR ENTIRE INVESTMENT. ANY PERSON CONSIDERING THE PURCHASE OF THESE
SECURITIES SHOULD CONSULT WITH HIS, HER OR ITS LEGAL, TAX AND FINANCIAL ADVISORS
PRIOR TO MAKING AN INVESTMENT IN SECURITIES. THE SECURITIES SHOULD ONLY BE
PURCHASED BY PERSONS WHO CAN AFFORD TO LOSE ALL OF THEIR INVESTMENT.

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (the “Agreement”), dated as of May 15, 2018 (the
“Agreement”), is entered into between SAVSU Technologies, Inc., a Delaware
corporation (formerly biologistex CCM, LLC, the “Company”) and BioLife
Solutions, Inc., a Delaware corporation (“BLFS”), and Savsu Technologies, LLC
(“Savsu” and together with BLFS, each a “Purchaser” and collectively the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Act”), and Rule 506 promulgated thereunder, the Company desires to issue and
sell to each Purchaser, and each Purchaser, severally and not jointly, desires
to purchase from the Company, in the aggregate, 1,616 shares (the “Shares”) of
common stock, par value $0.001 per share (“Common Stock”), of the Company at a
purchase price of $1,000 per share (the “Purchase Price”) as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

1.            Purchase and Sale of the Shares.

 

a.        BLFS. Upon the terms and subject to the conditions set forth herein,
BLFS agrees to purchase, and the Company agrees to sell, within three (3)
business days following the date hereof (the “BLFS Closing Date”), $1,000,000
(the “BLFS Subscription Amount”) of Shares. On the BLFS Closing Date, BLFS shall
deliver to the Company, via wire transfer or a certified check, immediately
available funds equal to the BLFS Subscription Amount and the Company shall
deliver to BLFS 1,000 Shares.

 

b.       Savsu. Upon the terms and subject to the conditions set forth herein,
Savsu agrees to purchase, and the Company agrees to sell, in one or more
closings beginning on the date hereof and ending on September 1, 2018 (subject
to a sixty (60) day extension, the “Final Closing Date”, and each such closing
date, a “Savsu Closing Date”), up to $615,993 (the “Savsu Subscription Amount”)
of Shares. On the BLFS Closing Date, the Company shall deliver to Savsu 616
Shares against a subscription receivable payable by Savsu to the Company (it
being acknowledged and agreed that such Shares shall be subject to cancelation
and the other restrictions as set forth in Section 2 herein). Thereafter, on
each Savsu Closing Date, Savsu shall deliver to the Company, via wire transfer
or a certified check, immediately available funds equal to all or any portion of
the Savsu Subscription Amount, which such payment shall be credited towards
payment of the subscription receivable.

 

c.       Closing. Upon satisfaction of the covenants and conditions set forth
herein, each closing (“Closing”) shall occur at the offices of Ellenoff Grossman
& Schole LLP or such other location as the parties shall mutually agree.

 

 

--------------------------------------------------------------------------------

 

 

d.        Closing Conditions.

 

i.       The obligations of the Company hereunder in connection with each
Closing are subject to the following conditions being met:

 

 

1.

the accuracy in all material respects on the respective Closing Date of the
representations and warranties of the specific Purchaser contained herein; and

 

 

2.

all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing Date shall have been performed.

 

ii.      The respective obligations of the Purchasers hereunder in connection
with each Closing are subject to the following conditions being met:

 

 

1.

the accuracy in all material respects when made and on such Closing Date of the
representations and warranties of the Company contained herein;

 

 

2.

all obligations, covenants and agreements of the Company required to be
performed at or prior to such Closing Date shall have been performed;

 

 

3.

the Company shall have filed all necessary documentation with the Secretary of
State of Delaware to complete its conversion from a limited liability company to
a corporation and the conversion of the Company shall have been deemed
effective; and

 

 

4.

each of BLFS and Savsu shall have signed that certain Stockholders Agreement,
dated as of May 15, 2018, and attached as Exhibit A hereto (the “Stockholders
Agreement”).

 

2.           Savsu Shares. In accordance with Section 1(b) above, on the BLFS
Closing Date, the Company shall issue to Savsu 616 Shares representing payment
in full of Savsu’s Subscription Amount. Such Shares shall be issued to Savsu
against a subscription receivable equal to Savsu’s Subscription Amount to be
paid by Savsu to the Company prior to the Final Closing Date. If Savsu has not
paid all or any portion of its Subscription Amount on the Final Closing Date,
any Shares that have not been paid for in full shall be automatically canceled
on the books and records of the Company and Savsu shall deliver any certificate
representing such Shares to the Company for cancelation (it being understood
that if Savsu has made partial payment for such Shares, the Company shall
deliver a new certificate to Savsu representing the number of Shares that Savsu
paid for in full). The certificate issued to Savsu on the BLFS Closing Date
shall contain customary restrictive legends and shall also include the following
restrictive legend until such Shares have been paid for in full:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED AS TO TRANSFER IN ALL
RESPECTS AND ARE SUBJECT TO CANCELATION BY THE TERMS AND CONDITIONS OF THAT
SHARE PURCHASE AGREEMENT, DATED MAY __, 2018, BY AND BETWEEN SAVSU TECHNOLOGIES,
INC., BIOLIFE SOLUTIONS, INC. AND SAVSU TECHNOLOGIES LLC, A COPY OF WHICH IS ON
FILE WITH THE ISSUER. THE ISSUER WILL FURNISH WITHOUT CHARGE A COPY OF SAID
AGREEMENT TO ANY PARTY HAVING A VALID INTEREST THEREIN. ANY TRANSFER OF SUCH
SECURITIES OTHER THAN IN ACCORDANCE WITH THE SHARE PURCHASE AGREEMENT SHALL BE
NULL AND VOID.

 

2

--------------------------------------------------------------------------------

 

 

3.         BLFS Option. If, on the Final Closing Date (which, for the avoidance
of doubt, is October 30, 2018, inclusive of the sixty (60) day extension), Savsu
has not purchased its full Subscription Amount, in addition to the cancelation
of the applicable Savsu Shares in accordance with this Agreement, BLFS shall
have the right, but not the obligation, to purchase for $1,000,000 such number
of shares of Common Stock of the Company that shall increase BLFS’ total
ownership of the Company to fifty one percent (51%) (the “BLFS Option Shares”).
BLFS shall have the right to purchase the BLFS Option Shares beginning on
October 31, 2018 through December 15, 2018.    

 

4.           Acknowledgment of Ownership. The parties hereto acknowledge and
agree that the capitalization of the Company is as follows: (i) as of the date
hereof, BLFS owns 2,775 shares of Common Stock (or 25.75% of the outstanding
Common Stock) and Savsu owns 8,000 shares of Common Stock (or 74.25% of the
outstanding Common Stock); and (ii) following the BLFS Closing Date, BLFS shall
own 3,775 shares of Common Stock (or 30.47% of the outstanding Common Stock) and
Savsu shall own 8,616 shares of Common Stock (or 69.53% of the outstanding
Common Stock). Notwithstanding the foregoing, Savsu’s ownership of Common Stock
following the BLFS Closing Date is subject in all respects to Savsu’s payment of
the subscription receivable to the Company on or prior to the Final Closing
Date.

 

5.          Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of each Closing Date to the Company as follows (unless as of
a specific date therein, in which case they shall be accurate as of such date):

 

a.     Purchaser is an “accredited investor” as defined by Rule 501 under the
Act and Purchaser is capable of evaluating the merits and risks of Purchaser’s
investment in the Shares and has the ability and capacity to protect Purchaser’s
interests.

 

b.     Purchaser understands that the Shares have not been registered and will
not be registered under the Act. Purchaser understands that the sale of Shares
to Purchaser will not be required to be registered under the Act on the ground
that the issuance thereof is exempt under Section 4(a)(2) of the Act as a
transaction by an issuer not involving any public offering and that, in the view
of the United States Securities and Exchange Commission (the “SEC”), the
statutory basis for the exception claimed would not be present if any of the
representations and warranties of Purchaser contained in this Agreement are
untrue or, notwithstanding the Purchaser’s representations and warranties, the
Purchaser currently has in mind acquiring any of the Shares for resale upon the
occurrence or non-occurrence of some predetermined event.

 

c.     Purchaser acknowledges and understands that the Shares are being
purchased for investment purposes and not with a view to distribution or resale,
nor with the intention of selling, transferring or otherwise disposing of all or
any part thereof for any particular price, or at any particular time, or upon
the happening of any particular event or circumstances, except selling,
transferring, or disposing the Shares made in full compliance with all
applicable provisions of the Act, the rules and regulations promulgated by the
SEC thereunder, and applicable state securities laws; and that an investment in
the Shares is not a liquid investment.

 

d.     Purchaser acknowledges that the Shares are speculative and involve a high
degree of risk and that Purchaser can bear the economic risk of the purchase of
the Shares, including a total loss of its investment. Purchaser acknowledges
that the Shares must be held indefinitely unless subsequently registered under
the Act or unless an exemption from such registration is available. Purchaser is
aware of the provisions of Rule 144 promulgated under the Act which permit
limited resale of common stock subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the common stock, the availability of certain current public information about
the Company. In the event that the Company determines to register the Shares
under the Act, Purchaser agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of a
registration statement, unless such Purchaser notifies the Company in writing of
Purchaser’s election to exclude all of Purchaser’s Shares from the registration
statement. Upon effectiveness of the registration statement, Purchaser further
agrees that it will comply with the prospectus delivery requirements of the Act
as applicable to it in connection with sales of Shares pursuant to such
registration statement.

 

3

--------------------------------------------------------------------------------

 

 

e.     Purchaser acknowledges that Purchaser has had the opportunity to ask
questions of, and receive answers from the Company or any person acting on its
behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by Purchaser. In
connection therewith, Purchaser acknowledges that Purchaser has had the
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management or any person acting on its behalf. Purchaser has
received and reviewed all the information, both written and oral, that it
desires. Without limiting the generality of the foregoing, Purchaser has been
furnished with or has had the opportunity to acquire, and to review, all
information, both written and oral, that it desires with respect to the
Company’s business, management, financial affairs and prospects. In determining
whether to make this investment, Purchaser has relied solely on Purchaser’s own
knowledge and understanding of the Company and its business based upon
Purchaser’s own due diligence investigations and the information furnished
pursuant to this paragraph. Purchaser understands that no person has been
authorized to give any information or to make any representations which were not
furnished pursuant to this paragraph and Purchaser has not relied on any other
representations or information.

 

f.     Purchaser has all requisite legal and other power and authority to
execute and deliver this Agreement and to carry out and perform Purchaser’s
obligations under the terms of this Agreement. This Agreement constitutes a
valid and legally binding obligation of Purchaser, enforceable in accordance
with its terms, and subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other general principals of equity,
whether such enforcement is considered in a proceeding in equity or law.

 

g.     Purchaser acknowledges that Purchaser has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of an investment in the Shares and of making an informed investment
decision. Purchaser has carefully considered and has discussed with the
Purchaser’s professional legal, tax, accounting and financial advisors, to the
extent the Purchaser has deemed necessary, the suitability of this investment
and the transactions contemplated by this Agreement for the Purchaser’s
particular federal, state, local and foreign tax and financial situation and has
determined that this investment and the transactions contemplated by this
Agreement are a suitable investment for the Purchaser. Purchaser relied solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Purchaser understands that Purchaser shall be responsible for
Purchaser’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

 

h.     Purchaser is aware that the Shares are and will be, when issued,
“restricted securities” as that term is defined in Rule 144 of the general rules
and regulations under the Act. Purchaser understands that any and all
certificates representing the Shares and any and all securities issued in
replacement thereof or in exchange therefor shall bear the following legend or
one substantially similar thereto, which Purchaser has read and understands:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT
TERM IS DEFINED IN RULE 144 UNDER THE ACT. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE
SATISFACTION OF THE ISSUER.”

 

4

--------------------------------------------------------------------------------

 

 

i.     Purchaser is aware that the Shares are and will be, when issued, subject
to the rights and restrictions as set forth in the Stockholders Agreement.
Purchaser understands that any and all certificates representing the Shares and
any and all securities issued in replacement thereof or in exchange therefor
shall bear the following legend or one substantially similar thereto, which
Purchaser has read and understands:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED AS TO TRANSFER BY
THE TERMS AND CONDITIONS OF THAT CERTAIN STOCKHOLDERS AGREEMENT OF THE ISSUER
DATED AS OF MAY __, 2018 AS IT MAY BE FURTHER AMENDED IN ACCORDANCE WITH THE
TERMS THEREOF, A COPY OF WHICH IS ON FILE WITH THE ISSUER. THE ISSUER WILL
FURNISH WITHOUT CHARGE A COPY OF SAID AGREEMENT TO ANY PARTY HAVING A VALID
INTEREST THEREIN. ANY TRANSFER IF SUCH SECURITIES OTHER THAN IN ACCORDANCE SHALL
BE NULL AND VOID.”

j.      

 

k.     The execution, delivery and performance of this Agreement by Purchaser
will not conflict with or result in the breach of any term or provision of, or
violate or constitute a default under, any material agreement to which Purchaser
is a party or by which Purchaser is in any way bound or obligated.

 

6.            Representations, Warranties and Covenants of the Company. The
Company represents, warrants and covenants to Purchasers as follows:

 

a.     The Company is duly organized and validly existing as a corporation in
good standing under the laws of Delaware.

 

b.     The Company has all such corporate power and authority to enter into,
deliver and perform this Agreement.

 

c.     All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
by the Company, and the issuance and sale of the Shares to be sold by the
Company pursuant to this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Company and constitutes the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

7.        Indemnification. Purchasers agree to indemnify and hold harmless the
Company, its shareholders, officers, directors, employees, promissory
noteholders (if applicable) and affiliates, and any person acting on behalf of
the Company, from and against any and all damage, loss, liability, cost and
expense (including reasonable attorneys’ fees and court costs) which any of them
may incur by reason of the failure by Purchasers to fulfill any of the terms and
conditions of this Agreement, or by reason of any breach of the representations
and warranties made by each Purchaser herein, or in any other document provided
by each Purchaser to the Company. All representations, warranties and covenants
of each Purchaser and the Company contained herein shall survive the acceptance
of this subscription.

 

5

--------------------------------------------------------------------------------

 

 

8.             Miscellaneous.

 

a.     Each Purchaser agrees not to transfer or assign this Agreement or any of
such Purchaser’s interest herein and further agrees that the transfer or
assignment of the Shares acquired pursuant hereto shall be made only in
accordance with all applicable laws.

 

b.     Each Purchaser agrees that such Purchaser cannot cancel, terminate, or
revoke this Agreement or any agreement of such Purchaser made hereunder, and
this Agreement shall survive the death or legal disability of each Purchaser and
shall be binding upon each Purchaser’s heirs, executors, administrators,
successors, and permitted assigns.

 

c.     Purchaser has read and has accurately completed this entire Agreement.

 

d.     This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and may be amended only by a written
execution by all parties.

 

e.     Each Purchaser acknowledges that it has been advised to consult with its
own attorney regarding this subscription and each Purchaser has done so to the
extent that Purchaser deems appropriate.

 

f.     Any notice or other document required or permitted to be given or
delivered to a Purchaser shall be in writing and sent (i) by fax if the sender
on the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail with
return receipt requested (postage prepaid) or (c) by a recognized overnight
delivery service (with charges prepaid).

 

g.     Failure of the Company to exercise any right or remedy under this
Agreement or any other agreement between the Company and the Purchasers, or
otherwise, or delay by the Company in exercising such right or remedy, will not
operate as a waiver thereof. No waiver by the Company will be effective unless
and until it is in writing and signed by the Company.

 

h.     This Agreement shall be enforced, governed and construed in all respects
in accordance with the laws of the State of Delaware, as such laws are applied
by the Delaware courts to agreements entered into and to be performed in
Delaware by and between residents of Delaware, and shall be binding upon each
Purchaser, Purchaser’s heirs, estate, legal representatives, successors and
assigns and shall inure to the benefit of the Company, its successors and
assigns.

 

i.     If any provision of this Agreement is held to be invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
modified to conform with such statute or rule of law. Any provision hereof that
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provisions hereof.

 

j.     The parties understand and agree that money damages would not be a
sufficient remedy for any breach of the Agreement by the Company or a Purchaser
and that the party against which such breach is committed shall be entitled to
equitable relief, including injunction and specific performance, as a remedy for
any such breach. Such remedies shall not be deemed to be the exclusive remedies
for a breach by either party of the Agreement but shall be in addition to all
other remedies available at law or equity to the party against which such breach
is committed.

 

6

--------------------------------------------------------------------------------

 

 

k.     All pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, singular or plural, as identity of the person
or persons may require.

 

l.     This Agreement may be executed in counterparts and by facsimile, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

SAVSU TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Dana E. Barnard

 

 

Name: Dana E. Barnard

 

  Title: Chief Executive Officer  

 

 

 

 

          BIOLIFE SOLUTIONS, INC.                     By:   /s/ Roderick de
Greef      Name: Roderick de Greef     Title: Chief Financial Officer          
          SAVSU TECHNOLOGIES LLC                     By:   /s/ Dana E. Barnard  
  Name: Dana E. Barnard     Title: Manager  

 

 

[Signature Page to Share Purchase Agreement]

 

8